DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5, and 9-10, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of crank actuators and accompanying linkage configuration, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schank (US Pat. Pub. No. 2017/0144746 A1) in view of Qattan (US Pat. Pub. No. 2011/0278778 A1).
Regarding claim 1, Schank discloses a blade lock (170) for a tiltrotor aircraft (10) to enable and disable a folding degree of freedom and a pitching degree of freedom of a rotor blade (112) (see Fig. 1A - 3E and [0027]), the blade lock comprising: a fold lock (172) adapted to prevent folding of a rotor blade (112) in a fold-lock position and to allow folding of the rotor blade in a pitch-lock position (see Fig. 3A-3E, and [0027-0034]); a pitch lock (174) adapted to allow pitch movement of a rotor blade in a fold-lock position and to prevent pitch movement of the rotor blade in the pitch-lock position (see Fig. 3A-3E, and [0027-0034]); an adjustable link (192) pivotally connected to both the fold lock and the pitch lock (see Fig. 3A-3E and [0027], ln 17-22) and adapted to provide passive, overcenter locking in the fold-lock position (see annotated Fig. 3A and 3C below; here it is visually apparent that the adjustable links 192 are pivotably connected and adapted to provide passive, overcenter locking in the fold-lock position as claimed, since, when in fold-lock position as shown in Fig. 3A, the adjustable links 192 have a pitch-lock-side end which is located inward of the line drawn between the fold-lock-side end of the links and the pitch lock pivot axis 186, since the pitch-lock-side end of the links rests on a surface of lugs 184 which is inward of the pitch lock pivot axis 186, as can clearly be seen in Fig. 3C, wherein the links also rest on 
    PNG
    media_image1.png
    1458
    2150
    media_image1.png
    Greyscale
this surface but extend past and underneath the pitch lock pivot axis 186); and an actuator (194) coupled to the pitch lock and adapted to move the pitch lock and the fold lock between the fold-lock and pitch-lock positions (see Fig. 3A-3E, [0030], and [0033])).  
Schank fails to teach that the adjustable link is embodied as a spring-loaded link.
Qattan exhibits an adjustable linkage (100) (Fig. 1-7) for use in rotary motion applications ([0004]), and teaches that adjustable linkages may be embodied as spring-loaded and self-centering  ([0030], and [0040-0042]) in order to optimize linkage performance ([0007], ln 2-4) and allow automatic lengthening or shortening actions as required by the mechanical device to which the linkage is attached ([0040]).
Because Qattan teaches a configuration for constructing an adjustable link for rotary motion applications, and because Schank does not explicitly disclose how it’s adjustable link is constructed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schank by embodying the adjustable link to be a spring-loaded and self-centering link, of the type taught by Qattan, in order to optimize linkage performance and allow automatic lengthening or shortening actions as required by the mechanical device to which the linkage is attached, as described by Qattan (see in re Qattan above).  Further, due Schank’s failure to disclose a specific configuration for the adjustment mechanism of the adjustable link, one of ordinary skill in the art would have had to choose between the known means of providing an adjustable link.  With Qattan’s configuration being known in the art for use in the same manner as the adjustable link of Schank, one of ordinary skill in the art would have had reasonable expectation of success in employing the configuration taught by Qattan.
Regarding claim 6, Schank further discloses a blade-fold link (176) coupled to the rotor blade (via seats 168 of cuff 114 of the rotor blade 112, see Fig. 3A-3C), and wherein the fold lock enables and disables the folding degree of freedom by unlocking and locking the blade-fold link (see Fig. 3A-3C and [0027-0034]).
Regarding claim 7, Schank further discloses a rotor cuff tab (188) and a blade-stop tab (190), and wherein the pitch lock enables and disables the pitching degree of freedom by unlocking and locking the rotor cuff tab and the blade-stop tab together (see Fig. 3A-3C, [0027], ln 12-17, [0030], and [0033]).

Allowable Subject Matter
Claim(s) 11-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the limitation “in the pitch-lock position a blade lock actuator provides passive, overcenter locking to the pitch lock” in lines 7-8, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank does disclose a method for enabling and disabling a folding degree of freedom and a pitching degree of freedom of a rotor blade (112) of a tiltrotor aircraft (10), the method comprising: rotating a blade lock assembly comprising an adjustable link (192) pivotally connecting a pitch lock (174) to a fold lock (172) from a pitch-lock position to a fold-lock position (see Fig. 3A-3C and [0027-0034]), wherein in the fold-lock position the adjustable link provides passive, overcenter locking to the fold lock (see in re claim 1 above), and rotating the blade lock assembly from the fold-lock position to the pitch-lock position (see Fig. 3A-3C and [0027-0034]), and wherein Schank also discloses a blade lock actuator (194), Schank fails to teach or suggest that the blade lock actuator provides passive, overcenter locking to the pitch lock according to the context of the present claim 11.  In fact, in the configuration of Schank, the blade lock actuator directly drives the rotation of the pitch lock along the pitch lock pivot axis (186), therefore no overcenter locking of the pitch lock by the actuator is possible in this configuration.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  Other relevant art includes Schellhase (US Pat No. 5,031,858), which teaches a blade lock configuration (50) which includes a rotary actuator (71) and a linkage (120) coupled directly to the fold lock (114) and indirectly to the pitch lock (52) (see Fig. 8) and which provides passive, over-center locking in fold lock position (see Fig. 8 and Col. 5, ln 8-17), but fails to teach or suggest that the blade lock actuator provides passive, overcenter locking to the pitch lock.  None of these references, however, disclose all of the limitations of claim 11, and to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 and all dependent claims is patentably distinct over prior art.
Claim(s) 2, 4, and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the limitation “the actuator arm and activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position” in lines 2-4, in conjunction with the remaining claim language and the language of claim 1, upon which claim 2 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank as modified by Qattan exhibits the subject matter of claim 1, Schank fails to teach or suggest a rotary actuator having an actuator arm and an activation linkage that is coupled to the pitch lock, in addition to the above cited limitation.  Further, as discussed above in re claim 11, the actuator of Schank is not configured to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 2, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 2 to be obvious.  Other relevant art includes Schellhase (US Pat No. 5,031,858), Mosinskis (US Pat. No. 3,247, 907), Barrett (US Pat. No. 3,187,818), Stamps (US Pat. No. 5,868,351), and Cavanaugh (US Pat. No. 4,738,592), all of which teach blade lock configurations which include rotary actuators having an actuator arm and an activation linkage that is coupled (at least indirectly) to the pitch lock, however none of these references teach, suggest, or exhibit that the actuator arm and activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 2 and all dependent claims is patentably distinct over prior art.
Regarding claim 4, the limitation “the actuator arm and underslung activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position” in lines 2-4, in conjunction with the remaining claim language and the language of claim 1, upon which claim 4 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank as modified by Qattan exhibits the subject matter of claim 1, Schank fails to teach or suggest a rotary actuator having an actuator arm and an underslung activation linkage that is coupled to the pitch lock, in addition to the above cited limitation.  Further, as discussed above in re claim 11, the actuator of Schank is not configured to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 4, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 4 to be obvious.  Other relevant art includes Schellhase (US Pat No. 5,031,858), Mosinskis (US Pat. No. 3,247, 907), Barrett (US Pat. No. 3,187,818), Stamps (US Pat. No. 5,868,351), and Cavanaugh (US Pat. No. 4,738,592), all of which teach blade lock configurations which include rotary actuators having an actuator arm and an activation linkage that is coupled (at least indirectly) to the pitch lock, however none of these references teach, suggest, or exhibit that the actuator arm and activation linkage are adapted to provide passive, overcenter locking in the pitch-lock position.  To the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 4 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the claim as a whole, in conjunction with the language of claim 1 upon which it depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schank as modified by Qattan exhibits the subject matter of claim 1, Schank fails to teach or suggest an attachment point separated from a pivot axis of the pitch lock by a distance, wherein both the spring-loaded link and the actuator are pivotally connected to the attachment point according to the context of the present claim 8.  In fact, in the configuration of Schank, the blade lock actuator directly drives the rotation of the pitch lock along the pitch lock pivot axis (186), therefore no separation is present according to the context of the present claim 8.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (pitch/fold locking mechanisms for rotorcraft) discloses all of the limitations of claim 8, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 8 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745